FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUSTAVO VASQUEZ CAMPOS,                           No. 11-72163

               Petitioner,                        Agency No. A088-110-329

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gustavo Vasquez Campos, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Vasquez Campos’ motion

to reopen to apply for asylum, withholding of removal, and relief under the

Convention Against Torture where he previously withdrew these applications

before the immigration judge (“IJ”) and failed to demonstrate that he sought relief

based on circumstances that arose subsequent to his September 2009 hearing

before the IJ. See 8 C.F.R. § 1003.2(c)(1); Najmabadi, 597 F.3d at 987-90

(evidence of changed circumstances must be qualitatively different from what

could have been presented at the prior hearing).

      The BIA did not abuse its discretion in denying Vasquez Campos’ motion to

reopen to apply for suspension of deportation relief under Lopez-Castellanos v.

Gonzales, 437 F.3d 848 (9th Cir. 2006), where he failed to establish prima facie

eligibility for relief. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 (9th

Cir. 2003) (“[P]rima facie eligibility for the relief sought is a prerequisite for the

granting of a motion to reopen.”).

      We lack jurisdiction over Vasquez Campos’ challenge to the IJ’s

determination that his 1984 conviction was an aggravated felony because this

petition for review is not timely as to the IJ’s September 23, 2009, aggravated


                                            2                                     11-72163
felony determination. See Toufighi v. Mukasey, 538 F.3d 988, 995 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  11-72163